

115 HR 4381 IH: Natural Gas Pipeline Public Health Protection Act of 2017
U.S. House of Representatives
2017-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4381IN THE HOUSE OF REPRESENTATIVESNovember 13, 2017Mr. Lynch introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require certain holders of a certificate of public convenience and necessity issued under the
			 Natural Gas Act to suspend activities authorized by the certificate until
			 violations relating to air quality are remediated, and for other purposes.
	
 1.Short titleThis Act may be cited as the Natural Gas Pipeline Public Health Protection Act of 2017. 2.Suspension of certificate of public convenience and necessity in areas with pre-existing unsafe air pollutant levels (a)In generalWhere certified independent air quality testing demonstrates an existing violation of a national ambient air quality standard promulgated under section 109 of the Clean Air Act (42 U.S.C. 7409), or of a requirement relating to a hazardous air pollutant listed under section 112 of the Clean Air Act (42 U.S.C. 7412), at a site (including any community surrounding such site) that is identified as the proposed location of a project for which a certificate of public convenience and necessity has been issued to a covered holder, until such time as the State environmental authority with jurisdiction over the project site conducts certified independent air quality testing (or other air quality testing using methods that have been approved by the State environmental authority or the Environmental Protection Agency) and certifies to the Federal Energy Regulatory Commission that any such violation has been remediated—
 (1)the covered holder shall suspend all activities authorized by the certificate of public convenience and necessity of the covered holder; and
 (2)the Commission may not issue any new certificate of public convenience and necessity under section 7 of the Natural Gas Act (15 U.S.C. 717f) to the covered holder with respect to the applicable project or project site (including any community surrounding such site).
 (b)DefinitionIn this section, the term covered holder means a holder of a certificate of public convenience and necessity, issued under section 7 of the Natural Gas Act, during the two-year period ending on the date of enactment of this Act, that has not commenced construction of the project for which such certificate was issued by such date of enactment.
			